NO. 07-02-0178-CR
                                        07-02-0179-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                       JUNE 24, 2002

                           ______________________________


                        KEITH O’BRYANT MOSLEY, APPELLANT

                                               V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

              FROM THE 9TH DISTRICT COURT OF WALLER COUNTY;

             NOS. 10712, 10713; HONORABLE WOODY DENSEN, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant Keith O’Bryant Mosley has given notice of appeal from convictions and

sentences in cause numbers 10712 and 10713 in the 9th District Court of Waller County,

Texas (the trial court), for delivery of a controlled substance. The clerk of this court

received and filed the trial court clerk’s record on April 19, 2002. The trial court reporter’s

record was due to be filed no later than May 15, 2002, according to this court’s extension

of the due date for such record. The clerk of this court is in receipt of a letter from the court
reporter which was filed on June 14, 2002, which advises that (1) appellant has neither

paid nor made arrangements to pay for the reporter’s record on appeal, (2) appellant has

not made any designation of record on appeal, and (3) no reporter’s record is being

prepared. No reporter’s record has been filed. The clerk’s record in this court reflects no

further action by any party to the appeal to prosecute the appeals.


       Accordingly, the appeals are abated and the causes are remanded to the trial court.

TEX . R. APP. P. 37.3(a)(2). Upon remand, the judge of the trial court is directed to

immediately cause notice to be given of and to conduct a hearing to determine: (1) whether

appellant desires to prosecute the appeals; (2) if appellant desires to prosecute the

appeals, then whether appellant is indigent, and if not indigent, whether counsel for

appellant has abandoned the appeals; (3) if appellant desires to prosecute the appeals,

whether appellant’s present counsel should be replaced; and (4) what orders, if any, should

be entered to assure the filing of appropriate notices and documentation to dismiss

appellant’s appeals if appellant does not desire to prosecute the appeals, or, if appellant

desires to prosecute the appeals, to assure that the appeals will be diligently pursued. If

the trial court determines that the present attorney for appellant should be replaced, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed or newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law and recommendations, and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a reporter’s record; and (4) have a record of the proceedings

                                             2
made to the extent any of the proceedings are not included in the supplemental clerk’s

record or the reporter’s record. In the absence of a request for extension of time, the

supplemental clerk’s record, reporter’s record of the hearing and proceedings pursuant to

this order, and any additional proceeding records, including any orders, findings,

conclusions and recommendations, are to be sent so as to be received by the clerk of this

court not later than July 26, 2002.




                                               Per Curiam


Do not publish.




                                           3